PER CURIAM.
Tbe parties having stipulated seasonably for settlement of tbe bill of exceptions, we are satisfied that tbe trial judge should have signed it, even though the term had expired. Waldron v. Waldron, 156 U. S. 361, 15 Sup. Ct. 383, 39 L. Ed. 453. Under the provisions of Rev. Stat. U. S. § 953, as amended by Act June 5, 1900, c. 717, § 1, 31 Stat. 270 (U. S. Comp. St. 1901, p. 696), the bill of exceptions may, in case of the disability of the trial judge, be signed, by any other judge of the court in which the trial was had. We assume that the bill of exceptions in this case will be so signed, and, on being advised that it has been, are prepared to deny this motion.